DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A request for reconsideration/amendment was filed 12/28/2021.

Information Disclosure Statement
	An Information Disclosure Statement was also filed on 12/28/2021.

					Withdrawn Rejections
	The rejection under 35 USC 112, second paragraph. The rejection under Pruzanski in view of Sakuma under 35 USC 103  is also withdrawn in view of applicant’s remarks filed 12/28/2021.

					Maintained Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 21, and 25-27 are rejected under 35 U.S.C. 103(a) as obvious over Pruzanski et al (“Pruzanski”, US 20140148428 A1, published May 29, 2014) in view of Furo et al (“Furo”, WO 2016013675 A1, published January 28, 2016).

The claims embrace an oral preparation, comprising obeticholic acid or a pharmacologically acceptable salt thereof, (i) a water-soluble excipient, wherein the water-soluble excipient is a sugar or a sugar alcohol; (ii) a disintegrating agent, wherein the disintegrating agent is selected from any one or more of a starch, sodium croscarmellose, carmellose, low-substituted hydroxypropyl cellulose, and crospovidone; and (iii) a water-soluble polymer binder; wherein the water-soluble polymer binder is a polyvinyl alcohol-based resin.
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
The term “a polyvinyl alcohol-based resin” is given the broadest reasonable interpretation based on the disclosure and dependent claim 21.  Thus, prior art that teaches a polyvinyl alcohol, polyvinyl alcohol derivative, or polyvinyl alcohol copolymer read on the limitation of the polyvinyl alcohol-based resin. 
Pruzanski is directed to methods of treating or alleviating a symptom of a pulmonary disease or condition, by using a compound of formula A:

    PNG
    media_image1.png
    150
    259
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof (abstract).  
 Pruzanski teaches that obeticholic acid is one of the preferred compounds ([0093-94] and claims 6-7 of Pruzanski, the same compound as the instant claims 1 and 26).  Pruzanski also teaches that the compounds of the invention may also be coupled with soluble polymers including polyvinylpyrrolidone, pyran copolymer (divinyl ether-maleic anhydride), as targetable drug carriers ([0142], read on the limitation of (iii) in the instant claim 1 and polyvinyl alcohol derivative in the instant claim 21); the compounds of the invention may be administered as a pharmaceutical composition, dosage forms include oral administration including tablets, capsules, etc. ([0137], read on the preamble of oral preparation in the instant claim 1, the limitations of tablet in the instant claim 27).  Pruzanski further teaches that a tablet or capsule comprising a safe and effective amount of a compound of the invention and a diluent or filler; suitable diluents and fillers are sugar or sugar alcohols including lactose, sucrose, dextrose, mannitol, sorbitol, starch including corn starch, potato starch, and pre-gelatinized starch (implying fully or partly pre-gelatinized, the limitations of the instant claims 7-8), cellulose and microcrystalline cellulose, etc.; the oral solid dosage form may further comprise a binder. Suitable binders include starch, povidone, and cellulose and its derivatives (e.g. microcrystalline cellulose); the oral solid dosage form may further comprise a disintegrant. Suitable disintegrants include crospovidone (synonym Polyvinylpyrrolidone or polyvidone or povidone), sodium starch glycolate, croscarmelose, alginic acid, and sodium carboxymethyl cellulose (i.e. carmellose); the oral solid dosage form may further comprise a lubricant. Suitable lubricants include stearic acid, magnesium stearate, calcium stearate, and talc ([0143], read on the limitations of the instant claims 3, and 7-8). 

 Furo is directed to polyvinyl alcohol (PVA) particles, pharmaceutical binder using same, pharmaceutical tablet, sustained-release pharmaceutical tablet, and method for producing polyvinyl alcohol particles (title).  Furo indicates that PVA is a water-soluble resin, and has been used in a wide range of applications by taking advantage of its characteristics ([0002]). Furo teaches that PVA fine particles has large numbers of surface gauche structures, and this is believed to reduce surface crystallinity, and increase adhesion. A pharmaceutical tablet using the pharmaceutical binder of the present invention thus has properties including good sustained release, high hardness, and excellent friability, and the tableting surface condition is smooth ([0028], read on the limitations of polymer binder in the instant claim 1 and polyvinyl alcohol-based resin in the instant claim 21).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose polyvinyl alcohol-based resin (i.e. PVA) taught by Furo as the particular binder to be incorporated into tablets of Pruzanski.  A person of ordinary skill would have been motived to do so to take advantages of PVA (e.g. good sustained release and excellent friability).  Thus, in view of the teachings Pruzanski and Furo, there would have been a reasonable expectation that an oral preparation comprising obeticholic acid and PVP could be successfully prepared to improve tableting properties.  
Regarding lactose and mannitol are water-soluble excipients in claim 1, 3; and starch or  pre-gelatinized starch as a disintegrating agent in claims 1, 7-8, although, Pruzanski uses starch or pre-gelatinized starch as a diluent or filler instead of as a disintegrating agent, the difference is 
In the interest of compact prosecution the term partly pre-gelatinized starch is given the broadest reasonable interpretation based on the meaning of pre-gelatinization: partial hydrolyzed granule.  Thus, pregelatinized starch taught by Pruzanski encompasses the scope of claims 7-8. 
Pre-gelatinization leads to a partial and irreversible granule hydrolysis and can be carried out by enzymatic, thermal (extrusion, drum drying and spray drying), and solvent processing, oxidation, hydrolysis, and crosslinking methods (the last para. of left-hand col. on page 513 of Rajas).  The process of pre-gelatinization partially breaks the original semispherical starch granules and after milling the granular shape is disrupted and transformed to irregularly-shaped morphology Fig. 2. Thus, the loss of granule structure is due to the pre-gelatinization and milling process combined.
Regarding obeticholic acid or pharmacologically acceptable salt thereof, an amorphous form in claim 25, it is believed that different forms of obeticholic acid are known, for example, WO 2013192097 A1 (published December 27, 2013, submitted by applicant dated08/30/19). It would have been obvious to choose a particular form of obeticholic acid depending on the desired physical properties, absent evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Applicant argues that Pruzanski fails to teach  PVA as a binder. Applicant further argues that Furo teaches a PVA binder which has “good sustained release”. It should be noted that applicant’s arguments are directed to the dissolution rate, however the claimed invention is to an oral composition, and there is no mention of this property in the claims. Applicant is reminded that they can not argue limitations .

				New Rejections and Objections
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification lacks an Abstract that is commensurate with the invention, as well as a Brief Description of the Drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 9-10, 13, 1-17 and 19 are rejected under 35 U.S.C. 103(a) as obvious over Pruzanski et al (“Pruzanski”, US 20140148428 A1, published May 29, 2014) in view of Furo et al (“Furo”, WO 2016013675 A1, published January 28, 2016) both in view of Sakuma (US PGPUB 201302037230).

The teachings of Pruzanski and Furo are set out above. While teaching starch, crospovidone, croscarmelose, Pruzanski does not expressly teaches more than one disintegrating agents nor low substituted hydroxypropyl cellulose as disintegrating agent (claim 16).  These deficiencies are cured by Sakuma.
Sakuma is directed to preparation for improving solubility of poorly soluble drug (title).  Sakuma teaches that an "excipient" may be a mixture of two or more types. More specifically, examples of the water soluble excipient include grape sugar, fruit sugar, lactose, sucrose, D-mannitol, erythritol, etc. ([0127], read on the limitations of the instant claims 2-3).  Sakuma recognizes that conventional croscarmellose calcium or low substituted hydroxypropyl cellulose alone cannot exhibit sufficient disintegration ([0003], suggesting the need of more than one disintegrator, read on the limitation of the instant claim 9).  Sakuma also teaches that the disintegrator is one or more selected from the group consisting of low substituted hydroxypropyl cellulose, carmellose calcium, crospovidone, and carboxymethyl starch sodium ([0040], read on the limitations of the instant claims 10, 13, 15-17, and 19).   Sakuma indicates that a "binder" may be a mixture of two or more types. Specifically, examples include a cellulosic, e.g. hydroxypropyl cellulose; carmellose; carmellose sodium; croscarmellose sodium, polyvinyl pyrrolidone, hydroxypropyl starch, carboxymethyl starch sodium and others, and preferably a cellulosic and/or polyvinyl pyrrolidone ([0122] and [0123]).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose two different types of disintegrating agents taught by Sakuma to be incorporated into oral composition of Pruzanski in view of Furo.  A person of ordinary skill would have been motived to do so because Sakuma has taught that conventional croscarmellose calcium or low substituted hydroxypropyl cellulose alone cannot exhibit sufficient disintegration. Both ursodeoxycholic acid and obeticholic acid are agonists for FXR (the same class of drug). Considering the chemical structure similarity between ursodeoxycholic acid  and obeticholic acid (both are acids), it would have been obvious to a person having ordinary skill in the art to choose two different types of disintegrating agents to be incorporated into oral composition of Pruzanski in view of Furo to improve the dissolution of a sparingly soluble drug.  Thus, in view of the teachings Pruzanski in view of Furo and Sakuma, there would 
Regarding the specific disintegrating agent A and B starch in claims 10, 13, 15-17, and 19, Pruzanski and Sakuma teaches pre-gelatinized starch,  crospovidone, and low substituted hydroxypropyl cellulose are known excipients for oral dose forms. Thus, it would have been obvious to choose among them to the desired effect, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E).
 Therefore it would have been well within the skill of the ordinary practitioner to claim an obeticholic acid composition using a PVA binder as suggested by Pruzanski in view of Furo, and further to include different disintegrating agents as taught by Sakuma. As such, the instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Pruzanski in view of Furo, both in view of Sakuma.

Conclusion
	No claims are allowed. 
					Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz